Citation Nr: 0103741	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected gout. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

A review of the claims file reflects that the veteran might 
have raised the issue of entitlement to service connection 
for degenerative arthritis of the lower extremities.  The 
veteran's representative has also requested service 
connection for a kidney disorder and hypertension as 
mentioned in the veteran's substantive appeal.  These matters 
are not before the Board and are referred to the RO for 
action deemed appropriate.

In November 1999, the veteran did not appear for a requested 
Travel Board hearing before at the Des Moines RO.  He did not 
request postponement of the hearing and the request is 
considered to have been withdrawn.  38 C.F.R. § 20.704(d) 
(2000).  


FINDINGS OF FACT

1.  The veteran's gout remains stable with no evidence of any 
significant functional impairment.

2.  The veteran retains full range of motion in the lower 
extremities without objective evidence of pain, swelling or 
excess fatigability. 


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
gout have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5002 and 5017(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim was 
developed under well grounded within the meaning of 38 
U.S.C.A. § 5107(a), effective prior to enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), signed by the 
President on November 9, 2000.  The new law eliminates the 
any well-grounded requirement for VA claimants and 
substantially modifies VA's duty to assist veterans in the 
development of their claims.  The veteran's medical records 
were requested from the Iowa City VA Medical Center, the only 
treating facility identified by him, and he was provided with 
a VA examination for compensation purposes.  Under the 
circumstances, the Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999). The rating 
schedule provides graduated levels of disability, based on 
the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life.  The assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).

VA outpatient reports, dating from 1997 to 1999, reflect that 
the veteran complained of joint pain, primarily in the left 
knee, which was determined to have been a result of 
degenerative arthritis and not service-connected gout.  

During a February 1999 VA examination, the examiner indicated 
that he had reviewed the veteran's entire claims file.  It 
was noted that the veteran had been diagnosed with gout in 
July 1969 and that he continued to take medication.  The 
veteran complained of bilateral knee and foot pain when he 
walked or stood for prolonged periods of time.  He related 
that the pain in his knees was aggravated when he descended 
the stairs, with the left being worse than the right.  The 
veteran denied any recent locking of the knees, but 
complained of stiffness after prolonged sitting and of 
occasional swelling.  He reported having occasional right hip 
pain.  Upon examination, the veteran had full range of motion 
of the hips with no evidence of any tenderness to palpation 
over the trochanteric heads.  An examination of the knees 
showed no effusion of the joints with full range of motion.  
There was no ligamentous laxity noted.  A McMurray's test was 
negative, bilaterally.  There was no tenderness to palpation 
of the right plantar ligament.  Pulses were 1 + and 
symmetrical.  The veteran's ankles had full range of motion.  
Reflexes were 1+ and symmetrical.  There was a subjective 
decreased pinprick in a stocking distribution of both lower 
extremities.  While the veteran complained of some aching and 
stiffness in the hands, an examination was otherwise 
unremarkable.  

VA X-rays of the feet in February 1999 revealed degenerative 
changes of the metatarsal and tarsal joints, the 
talocalcaneal joint, and the talotibiale joint.  There was no 
evidence of any erosions.  There was a healed fifth 
metatarsal fracture.  X-ray of the hands showed mild 
degenerative changes at the first and second finger joints 
with the metacarpal.  X-rays showed that the hands were 
stable when compared to previous X-rays.  There were no noted 
erosions of the hand bones.  X-rays of the knees showed joint 
space narrowing with osteophyte formations and 
chondrocalcinosis of the medial and lateral compartments of 
both knees.  The impressions of the examiner in 1999 were 
degenerative arthritis of the hands, feet and knees with 
chondrocalcinosis in the bilateral knees and no evidence of 
erosion, possible early peripheral neuropathy secondary to 
diabetes mellitus and stable gout.  The examiner concluded 
that the veteran's history and findings were not consistent 
with uncontrolled gout and were more consistent with 
degenerative changes consistent with age. 

The RO rated the veteran's service-connected gout as 
noncompensably disabling under Diagnostic Code 5017.  Under 
that code, gout is rated based on limitation of motion of 
affected parts as rheumatoid arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Rheumatoid arthritis, as an active process, warrants a 20 
percent evaluation for one or two exacerbations a year in a 
well-established diagnosis, and a 40 percent evaluation for 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  Chronic residuals such as limitation of motion or 
ankylosis are rated under the appropriate diagnostic codes 
for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002, provided that limitation of 
motion is objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5002.

Applying the rating criteria to the medical evidence, it is 
apparent that the veteran's complaints of joint pain, 
primarily in the left knee, have resulted from degenerative 
arthritis, for which service connection has not been 
established.  In this regard, the VA examiner in February 
1999 concluded that the veteran's gout was stable and that 
the appellant's history and findings were more consistent 
with degenerative changes associated with age.  In short, 
there is no medical evidence on file demonstrating that the 
veteran currently has any compensably disabling residuals of 
the service-connected gout.

As the veteran had full range of motion of the knees, hips 
and feet with no evidence of any swelling or other objective 
evidence confirming the presence of limitation of motion 
during VA examination, a compensable evaluation under 
Diagnostic Code 5002 on the basis of limitation of motion is 
not in order.  The Board has considered whether a compensable 
evaluation is warranted based on functional loss due to pain 
pursuant to 38 C.F.R. § 4.40 (1999), or based on weakness, 
fatigability or incoordination pursuant to 38 C.F.R. § 4.45 
(1999).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The February 1999 VA examination did not disclose objective 
evidence of pain, weakness, fatigability or incoordination of 
either the lower or upper extremities which could be 
attributed to gout.  Although the examiner did not address 
whether there would be additional limits on functional 
ability during flare-ups, as noted previously, the veteran 
was found to have had full range of motion of the hips, knees 
and feet and an examination of the hands was unremarkable.  
There is no other medical evidence indicating that the 
disability is manifested by pain, weakness, fatigability or 
incoordination.  The veteran's representative has contended 
that the veteran should be entitled to a compensable 
evaluation for gout because he has taken Allopurinal to 
control his symptoms, but the rating code does not provide 
for compensation where, as here, the disease is stable.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against an increased (compensable) evaluation 
for gout.  The veteran, of course, is free to request that 
his claim be reopened at any time if his disability picture 
changes.  


ORDER

A compensable rating for gout is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

